Citation Nr: 1819052	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar disorder, to include secondary to sarcoidosis.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical disorder, to include secondary to sarcoidosis.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction, to include secondary to hypopituitarism and/or sarcoidosis.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral lower extremity disorder (claimed as a thigh muscle disorder, tight hamstrings), to include secondary to sarcoidosis.

5. Entitlement to an earlier effective date prior to April 12, 2000 for the grant of entitlement to service connection for left great toe monoarticular arthritis. 

6. Entitlement to service connection for a right shoulder disorder. 

7. Entitlement to service connection for a bilateral lower extremity disorder, to include secondary to sarcoidosis.

8. Entitlement to service connection for erectile dysfunction, to include secondary to hypopituitarism and/or sarcoidosis

9. What initial rating is warranted for bilateral periareolar scars?

10. Entitlement to an increased evaluation for sarcoidosis currently evaluated as 30 percent disabling. 

12. Entitlement to an increased evaluation for liver damage currently evaluated as 10 percent disabling. 

12. Entitlement to an increased evaluation for hypopituitarism currently evaluated as 10 percent disabling.

13. Entitlement to an increased evaluation for left great toe monoarticular arthritis evaluated as 10 percent disabling from June 20, 2011 to February 23, 2016. 

15. Entitlement to an increased evaluation for left great toe monoarticular arthritis evaluated as 20 percent disabling since February 24, 2016. 

16. Entitlement to a compensable rating for gynecomastia.

17. Entitlement to an earlier effective date prior to July 18, 2008 for the grant of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008, June 2013 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
The Veteran testified in August 2011 before the undersigned. A transcript of the hearing is associated with the claims file. 

In December 2011 the Board remanded the issues whether new and material evidence had been submitted to reopen claims of entitlement to service connection for a bilateral lower extremity disorder, a cervical disorder, a lumbar disorder, and erectile dysfunction; as well as whether new and material evidence had been submitted to reopen claims of entitlement to earlier effective dates prior to July 31, 2000 for the grants of service connection for liver damage and hypopituitarism.  The Board also remanded the question of entitlement to an effective date prior to April 12, 2000 for the grant of entitlement to service connection for left great toe monoarticular arthritis. 

In November 2016 VA issued a rating decision finding no clear and unmistakable error in the October 19, 1984 rating decision which did not grant service connection for hypopituitarism; no clear and unmistakable error in a December 1987 rating decision denying entitlement to service connection for liver damage, erectile dysfunction, lumbar spine disorder, cervical spine disorder, and a bilateral lower extremity disorder; and no clear and unmistakable error in the September 1995 rating decision denying entitlement to service connection for a left great toe disorder. 

In November 2016, during the pendency of appeal, VA granted entitlement to a 20 percent rating for left great toe monoarticular arthritis, effective February 24, 2016. That award constitutes only a partial grant of the benefit sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2017 VA issued a rating decision finding no clear and unmistakable error in the October 19, 1984 rating decision denying entitlement to service connection for lumbar or cervical spine disorders, and liver damage. The Veteran has not filed a notice of disagreement or perfected an appeal of those issues, and thus they are not presently before the Board. The case has now been returned to the Board for further appellate action. 

The Veteran's claims of entitlement to earlier effective dates prior to July 31, 2000 for the grants of service connection hypopituitarism and liver damage are not properly before the Board. Previously these claims were denied in a September 2006 Board decision. That decision was not appealed, and it is final.  38 U.S.C. § 7104 (2012).

In March 2008 correspondence the Veteran requested to "reopen" those claims. An effective date cannot be challenged with a freestanding earlier effective date claim. Rudd v. Nicholson, 20 Vet. App. 296 (2006). The only basis for challenging the effective date is a motion to revise the decision on the basis of clear and unmistakable error in the decision assigning the effective date or in a prior decision, the reversal of which would result in an earlier effective date. 38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.105, 20.1400 (2017). 

Moreover, the final September 2006 Board decision subsumed the previous rating decisions that addressed claims of entitlement to effective dates prior to July 31, 2000 for hypopituitarism and liver damage. See 38 C.F.R. § 20.1104 (2017); see also Donovan v. Gober, 10 Vet. App. 404, 407-08 (1997). 

A decision by the Board is subject to revision on the grounds of clear and unmistakable error. See 38 U.S.C. § 7111 (2012). A motion for revision of a Board decision based on clear and unmistakable error must be in writing, must be signed by the moving party or the party's representative and must include the date of the Board's decision to which the motion relates. See 38 C.F.R. § 20.1404 (2017). Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling. Id. In addition, a motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Id. Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. See id. Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling. Id.

As the Veteran's March 2008 claims to "reopen" the issues of entitlement to earlier effective dates for hypopituitarism and liver damage prior to July 31, 2000 did not specifically allege any clear and unmistakable error of fact or law in the Board decision, those claims did not meet the criteria for a motion for revision of a prior Board decision. As such, no issue with regard to the July 31, 2000 effective dates for service connection for hypopituitarism or liver damage is presently before the Board.

The issue of entitlement to special monthly compensation based on loss of use of a creative organ was raised in September 2001 correspondence.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  The RO should note that the issue of entitlement to service connection for erectile dysfunction is being remanded below.  

The issues of entitlement to service connection for a right shoulder disorder, a bilateral lower extremity disorder and erectile dysfunction; entitlement to increased evaluations for liver damage and hypopituitarism; and entitlement to an earlier effective date for the grant of entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Entitlement to service connection for a lumbar disorder was last denied in a September 2006 Board decision. The Veteran did not appeal that decision.

2. The evidence received since the September 2006 Board decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disorder, and therefore does not raise a reasonable possibility of substantiating the claim.

3. Service connection for a cervical spine disorder was last denied in a September 2006 Board decision. The Veteran did not appeal that decision.

4. The evidence received since the September 2006 Board decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disorder, and therefore does not raise a reasonable possibility of substantiating the claim.

5. Service connection for erectile dysfunction was last denied in a December 1987 rating decision. The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

6. The evidence received since the December 1987 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for erectile dysfunction, and therefore raises a reasonable possibility of substantiating the claim.

7. Service connection for a bilateral lower extremity disorder was last denied in a December 1987 rating decision. The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

8. The evidence received since the December 1987 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral lower extremity disorder, and therefore raises a reasonable possibility of substantiating the claim.

9. An unappealed October 2006 rating decision assigned an effective date of April 12, 2000 for the award of service connection for left great toe monoarticular arthritis; clear and unmistakable error in that decision is not alleged in any currently pending claim.

10. The Veteran's bilateral periareolar scars are not unstable, painful or disfiguring, and do not comprise an area of 39 square centimeters or greater.

11. For the period on appeal, the Veteran's sarcoidosis was not manifested by pulmonary function testing showing a Forced Expiratory Volume in one second (FEV-1) of 55 percent predicted or less, a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 55 percent predicted or less, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 55 percent predicted or less and there is no evidence that the disability has resulted in maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption. 

12. From June 20, 2011, to February 23, 2016, the Veteran's left great toe monoarticular arthritis was not manifested by more than a moderate foot disability.  

13. Since February 24, 2016, the Veteran's left great toe monoarticular arthritis was not manifested by more than a moderately severe foot disability.  

14. For the period on appeal, the Veteran's postoperative residuals of gynecomastia were asymptomatic.  


CONCLUSIONS OF LAW

1. The September 2006 Board decision denying entitlement to service connection for a lumbar spine disorder is final. New and material evidence has not been received to reopen the claim of entitlement to service connection for a lumbar spine disorder. 38 U.S.C. §§ 1131, 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 3.159, 3.303, 3.310, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2017).

2. The September 2006 Board decision denying entitlement to service connection for a cervical spine disorder is final. New and material evidence has not been received to reopen the claim of entitlement to service connection for a cervical spine disorder. 38 U.S.C. §§ 1131, 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 3.159, 3.303, 3.310, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103.

3. The December 1987 rating decision denying entitlement to service connection for erectile dysfunction is final. New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

4. The December 1987 rating decision denying entitlement to service connection for a bilateral lower extremity disorder is final. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral lower extremity disorder. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

5. The Veteran's freestanding claim seeking entitlement to an effective date prior to April 12, 2000, for the grant of entitlement to service connection for left great toe monoarticular arthritis lacks legal merit. 38 U.S.C. §§ 5109A, 7105, 7111 (2012); 38 C.F.R. §§ 3.105, 3.156, 20.201, 20.302, 20.1400 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

6. The criteria for a compensable rating for bilateral periareolar scars are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2017).

7. The criteria for a disability rating in excess of 30 percent for sarcoidosis are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6603 (2017).

8. From June 20, 2011, to February 23, 2016, the criteria for a rating in excess of 10 percent left great toe monoarticular arthritis were not met. 38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

9. Since February 24, 2016, the criteria for a rating in excess of 20 percent left great toe monoarticular arthritis are not met. 38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.

10. The criteria for a compensable rating for the postoperative residuals of gynecomastia are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7819 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board finds there has been substantial compliance with its December 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

I. New and Material Evidence

Lumbar and cervical disorders

The Veteran contends that he has lumbar and cervical disorders due to his service-connected sarcoidosis. These claims were previously denied in a December 1987 rating decision on the basis that his lumbar spine disorder was not shown to be caused or aggravated by sarcoidosis, or incurred in service. Although notified of the denial, the Veteran did not initiate an appeal of the December 1987 rating decision within one year. See 38 C.F.R. §§ 20.200, 20.201, 20.202. The December 1987 rating decision is therefore final, and is not subject to revision on the same factual basis. See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Claims to reopen the issues of entitlement to service connection for cervical and lumbar spine disorder were denied in a September 2000 rating decision and in September 2006 the Board denied the Veteran's appeal with regard to those issues on the merits, on a direct and secondary basis, as the evidence failed to show that lumbar and cervical spine disorders were incurred in service or were related to service-connected sarcoidosis. The Board's 2006 decision is final. 38 U.S.C. § 7104; 38 C.F.R. § 20.1100 (a).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service or by a service-connected disability. 38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.310. Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c). 

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000). In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record at the time of the September 2006 Board decision included several letters from the Veteran's private and VA physician's regarding the relationship between various musculoskeletal symptoms and sarcoidosis. A June 1987 letter from Dr. R.S. noted that neck, back and leg symptoms "may well be coincidental to sarcoidosis."  Dr. R.S. recommended further investigation as "sarcoid or steroid therapy can affect bones, joints and muscles."  A September 1987 letter from Dr. R.S. noted that the Veteran reported pain in the lumbar and cervical spine. In January 1995, Dr. H.L. stated that monoarticular arthritis of the left hallux was "sarcoidal in nature." A September 2000 letter from Dr. M.M. reported "considerable evidence of chronic sarcoid involvement of the musculoskeletal system." 

Also of record at the time of the September 2006 Board decision were several VA examinations. A May 2005 VA examiner diagnosed the Veteran with a lumbosacral strain and provided an impression of degenerative joint disease of the cervical spine. A September 2005 VA examiner opined against finding a relationship between cervical spine degenerative joint disease and sarcoidosis. In December 2005, a VA examiner opined that no lumbosacral disability was present and provided a negative opinion as to a relationship between cervical degenerative disc disease and sarcoidosis. 

The Veteran filed the current claims in March 2008. Relevant evidence added to the record since the last final denial includes the transcript of the August 2011 Board hearing, VA and private treatment records, as well as medical records pertaining to an award of Social Security disability benefits. Such records, in significant part, are duplicative of medical records which were associated with the claims file prior to the September 2006 Board decision. 

In August 2008, the Veteran submitted a letter from Dr. B.B. who opined that the Veteran's right hand arthritis was related to sarcoidosis. 

May 2010 private treatment records note that the Veteran reported that the results of a recent MRI of the spine were negative for sarcoidosis.

At the August 2011 Board hearing, the Veteran reiterated his assertion that his claimed disabilities were due to sarcoidosis. 

In February 2012, the Veteran resubmitted copies of the aforementioned June and September 1987 letters from Dr. R.S., the January 1995 letter of Dr. H.L., the September 2000 letter from Dr. M.M., as well as other letters from medical professionals. 

On review of the record, the Board finds that new and material evidence to reopen the claims of entitlement to service connection for cervical and lumbar spine disorders has not been received.  The claims of entitlement to service connection for cervical and lumbar spine disorders were denied by the Board in September 2006 on the basis that the evidence preponderated against finding that cervical or lumbar spine disorders were caused or aggravated by sarcoidosis, or otherwise incurred in service. The pertinent evidence received since September 2006 does not provide any support for the contention that his cervical or lumbar spine disorders were caused or are aggravated by sarcoidosis. The newly added VA and private treatment records, as well as the records received from the Social Security Administration reflect complaints of and treatment for back and neck pain, but do not contain any evidence or medical opinion to support the claimed etiology, which is not duplicative of evidence already of record at the time of the September 2006 Board decision.

The June 1987, September 1987, January 1995, and September 2000 letters were of record at the time of the September 2006 Board decision.  The resubmission of such evidence is therefore duplicative of existing evidence at that time.

With regard, to the July 2008 letter of Dr. B.B., the Veteran argues that such letter supports his contention that all arthritis was caused by sarcoidosis. However, the July 2008 letter specifically refers to arthritis if the right hand. The letter made no reference to any lumbar or cervical spine disorder. Moreover, while the Veteran has been diagnosed with cervical degenerative joint disease, the 2008 letter's assertion that right hand arthritis was related to sarcoidosis is not new and material evidence concerning any cervical arthritis. In this regard, the record has contained ample evidence of the general relationship between sarcoidosis and arthritis since prior to the September 2006 Board decision. For example, the January 1995 letter from Dr. H.L. opined that monoarticular arthritis of the left hallux was sarcoidal in nature. Therefore, in as far as Dr. B.B.'s opinion July 2008 letter could be argued to suggest a relationship between sarcoidosis and arthritis generally, such evidence is merely cumulative of the evidence of record at the time of the September 2006 Board decision. 

The Board acknowledges the Veteran's assertions that he believes his lumbar and cervical disorders were caused or aggravated by sarcoidosis. Such statements are cumulative of the contention he made in filing his original claim. The Veteran's assertions that his sarcoidosis is "systemic" and that any instance of arthritis is necessarily related to sarcoidosis, are not statements that can be accepted as probative evidence, as the Veteran is a lay person without the appropriate medical training or expertise to render a persuasive or competent medical opinion on the etiology of a condition such as cervical degenerative joint disease, degenerative disc disease, or a lumbar sprain. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the Veteran's assertions are not competent evidence relating cervical or lumbar disorders to sarcoidosis. As these statements therefore cannot support an unestablished fact necessary to substantiate the claim, they are not material. 38 C.F.R. § 3.156 (a).

The Board notes that in an attempt to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured. See 38 C.F.R. § 3.159 (c)(4)(iii). As discussed above, new and material evidence has not been received on the claim to reopen the previously denied claim of entitlement to service connection for cervical or lumbar spine disorders. As such, the fulfillment of VA's duty to assist does not require the provision of any additional medical examinations with regard to these issues. See id. 

In sum, none of the evidence received since the September 2006 Board decision provides new information which relates to an unestablished fact necessary to substantiate the claim. The Board finds that in the absence of any competent or non-cumulative evidence pertaining to whether the Veteran's lumbar or cervical disorders are related to his service-connected sarcoidosis, there is no basis to warrant reopening the current claims at issue. See 38 C.F.R. § 3.156 (a).


Bilateral lower extremity disorder 

Entitlement to service connection for a bilateral lower extremity disorder was denied in a December 1987 rating decision on the basis that the evidence failed to demonstrate a nexus between the disorder and service-connected sarcoidosis. The December 1987 rating decision was not appealed, and is final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issues of entitlement to service connection for a bilateral lower extremity disorder in July 2008. 

In September 2000 the Veteran submitted a letter from Dr. M.M. reporting "considerable evidence of chronic sarcoid involvement of the musculoskeletal system." This evidence was not associated with the record at the time of the prior final denial of service connection for a bilateral lower extremity disorder in December 1987.
 
Taken together with earlier evidence of record, the Board finds that the September 2000 letter from Dr. M.M. is new and material as it relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, the issue of entitlement to service connection for a bilateral lower extremity disorder is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Impotence 

Entitlement to service connection for erectile dysfunction was denied in a December 1987 rating decision on the basis that the evidence failed to demonstrate a nexus between the disorder and service-connected sarcoidosis. The December 1987 rating decision was not appealed, and is final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issues of entitlement to service connection for erectile dysfunction in July 2008. 

An October 1987 VA medical record reported that the Veteran was undergoing testosterone injections to treat erectile dysfunction, indicating that the appellant's erectile dysfunction may have been caused by low testosterone. In May 2005, a VA examiner opined that the Veteran suffered from hypogonadism secondary to hypopituitarism. The Veteran is currently service-connected for hypopituitarism. This evidence was not associated with the record at the time of the prior final denial of service connection for a erectile dysfunction in December 1987.
 
Taken together with earlier evidence of record, the Board finds that the May 2005 examination report is new and material evidence which relates to the unestablished etiological element necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for erectile dysfunction is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

II. Earlier effective date

Left great toe 

In March 2008 the Veteran claimed entitlement to an effective date prior to April 12, 2000 for the grant of service connection for left great toe monoarticular arthritis. 

If a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal to that decision or submit new and material evidence within the one-year appeal period. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.201, 20.302. Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision on the basis of clear and unmistakable error in the decision assigning the effective date or in a prior decision, the reversal of which would result in an earlier effective date. 38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400. An effective date cannot be challenged with a freestanding earlier effective date claim. Rudd. 

Here, the appellant has filed a claim either for an earlier effective date or a claim to reopen a claim for an earlier effective date in March 2008. Neither claim is viable, as they are both freestanding claims. The effective date was assigned in an October 2006 rating decision and the appellant did not appeal that decision. Thus, the October 2006 rating decision is final. 38 U.S.C.§ 7105. The claim in this regard must be dismissed. 

The only avenue to challenge this effective date in this case is by asserting clear and unmistakable error in the underlying decision to deny the benefit sought. In this case, that means asserting clear and unmistakable error in the October 2006 rating decision which assigned the effective date, or a claim of clear and unmistakable error regarding the September 1995 rating decision that initially denied entitlement to service connection for a left great toe disorder. 

In its December 2011 remand, the Board instructed the RO to address whether the September 1995 rating decision was clearly and unmistakably erroneous.  The RO addressed the claim of clear and unmistakable error in a November 2016 rating decision. The Veteran did not appeal. As such, the issue of whether the September 1995 rating decision contained clear and unmistakable error is not currently before the Board. 

The Board cannot adjudicate the Veteran's earlier effective date claim as it attempts to reopen a prior final rating decision, without violating the prohibition against freestanding earlier effective date claims as discussed in Rudd. Therefore, there is no legal entitlement to an effective date earlier than April 12, 2000 for the grant of service connection for a left great toe disorder. Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

III. Increased ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Sarcoidosis

The Veteran asserts that his sarcoidosis is more severely disabling than represented by the currently assigned 30 percent rating. The Veteran was granted service connection for sarcoidosis in a September 1987 rating decision, rated 30 percent disabling effective from June 21, 1984. The Veteran claimed entitlement to an increased rating on June 24, 2011. That claim was denied and the Veteran appealed

The Veteran's sarcoidosis is rated 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6603. Under Diagnostic Code 6603, a 30 percent rating is warranted when the FEV-1 is 56 to 70 percent of that predicted, or; the FEV-1/FVC is 56 to 70 percent of that predicted, or; the DLCO (SB) is 56 to 65 percent of that predicted. 

A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent of that predicted, or; FEV-1/FVC is 40 to 55 percent of that predicted, or; DLCO (SB) is 40 to 55 percent of that predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit). 38 C.F.R. § 4.96, Diagnostic Code 6603. For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results. 38 C.F.R. § 4.96, Note 5.

The Veteran was provided a VA examination with regard to the nature and severity of his sarcoidosis in February 2016. Pre-bronchodilator, FVC was 83 percent of that predicted, FEV-1 was 72 percent of that predicted, FEV-1/FVC was 71 percent of that predicted, and DLCO was 96 percent of that predicted. Post-bronchodilator, FVC was 87 percent predicted, FEV-1 was 75 percent of that predicted, and 
FEV-1FVC was 70 percent of that predicted. The examiner indicated that DLCO most accurately reflected the Veteran's level of disability. Exercise capacity testing was not performed.

The examiner reported stable lung infiltrates pulmonary involvement and shortness of breath on walking ten minutes or climbing one flight of stairs. The Veteran was diagnosed with sarcoidosis. The Veteran's sarcoidosis did not require use of oral corticosteroid medication, outpatient oxygen therapy, inhaled medication, bronchodilators, or antibiotics. The examiner noted that a February 2016 chest x-ray showed chronic interstitial lung disease without hilar or mediastinal lymphadenopathy. The examiner opined that the Veteran's sarcoidosis would preclude occupations requiring strenuous physical activity or exertion. 

VA and private treatment records pertinent to the appellate term do not reflect more severe symptomatology than represented by the February 2016 VA examination. A June 2017 VA treatment record noted that the Veteran's sarcoid appeared to be "in remission" that he experienced fatigue, but had no dyspnea on exertion. 

The Veteran has not specifically provided any lay testimony or argument to support his contention that a higher rating for sarcoidosis is warranted, nor has the Veteran argued that the February 2016 VA examination results are inaccurate. 

Based on the totality of the available evidence, the Board finds that no rating higher than 30 percent for sarcoidosis is warranted. 

A 60 percent rating would require that FEV-1 be 40 to 55 percent of that predicted, FEV-1/FVC be 40 to 55 percent, or DLCO (SB) be 40 to 55 percent of that predicted, or that maximum oxygen consumption be 15 to 20 ml/kg with cardiorespiratory limit. Post-bronchodilator FVC was 87 percent of that predicted, FEV-1 was 75 percent of that predicted, and FEV-1FVC was 70 percent of that predicted. Pre-bronchodilator, FEV-1/FVC was 71 percent predicted, and DLCO was 96 percent of that predicted. Such evidence preponderates against finding that the Veteran meets the criteria for a higher rating. 

As the preponderance of the evidence indicates that the Veteran's sarcoidosis was not sufficiently severe to meet the criteria for a rating higher than 30 percent, entitlement to a rating in excess of 30 percent for sarcoidosis is denied. 

Left great toe

The Veteran asserts that his left great toe monoarticular arthritis was more severely disabling than represented by the 10 percent rating assigned prior to February 24, 2016, and the 20 percent since February 24, 2016. The Veteran was granted service connection for left great toe monoarticular arthritis in October 2006, and assigned a 10 percent rating effective April 12, 2000. The Veteran claimed entitlement to an increased rating on June 24, 2011. That claim was denied and the Veteran appealed. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's left great toe monoarticular arthritis has been rated under Diagnostic Code 5284, which provides for a 10 percent rating for a moderate condition, 20 percent for a moderately severe condition, and 30 percent for a severe condition. 38 C.F.R. § 4.71a.  Arguably a more precise analogy would be to rate the appellant under 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2017) which provides a 10 percent rating for residuals of an amputated great toe without metatarsal involvement, and a 30 percent rating when the metatarsal head has been removed. 

The Veteran was provided a VA examination with regard to the left great toe monoarticular arthritis on February 24, 2016. There the examiner diagnosed arthritis of the left hallux, and characterized the severity of the disability as "mild." The examiner noted pain, to include on weight-bearing which contributed to functional loss. Flare-ups were not reported, but weight-bearing was reported to be chronically compromised.  Pain, weakness, fatigability, and incoordination were not noted to significantly limit functional ability after repetitive use.  The Veteran reported chronic, persistent left great toe stiffness, causing him to wobble when walking, associated with difficulty walking ten minutes or longer, and the examiner noted that the Veteran made occasional use of a cane. The examiner opined that the left foot condition would preclude an occupation requiring prolonged or extensive weight-bearing activity. 

VA and private treatment records do not reflect more severe symptomatology during the appellate term than that represented by the February 2016 VA examination. The Veteran has not specifically provided any lay testimony to the effect that his left great toe monoarticular arthritis is more severe than represented by the February 2016 VA examination, nor has he asserted that the results of that examination are inaccurate. 

The Veteran has made general assertions regarding arthritic pain, which he alleges prevents him from sleeping and maintaining employment. However, the Veteran has neither provided specific testimony as to the severity of the left great toe arthritis, nor has he provided any specific argument as to why he believes a higher rating is warranted for that condition.

With regard to the period since February 24, 2016, the Board finds that no rating higher than 20 percent is warranted.  There is no evidence suggesting that the appellant's monoarticular arthritis of the left great toe is the equivalent of an amputation of that toe with metatarsal resection. 

In this regard, the evidence concerning the pertinent period preponderates against finding that the Veteran's left great toe monoarticular arthritis constituted a moderately severe disability. The February 2016 VA examiner opined that the condition was of mild severity, despite express consideration of the Veteran's reports of pain, stiffness and functional loss. 

A February 2015 private vocational assessment indicated that the Veteran had difficulty sleeping due to "arthritis" but there is no indication that such symptom is attributable specifically to left great toe monoarticular arthritis. Rather, difficulty sleeping appears to be attributed primarily to the non-service connected cervical arthritis. 

With regard to the period from June 20, 2011, to February 23, 2016, the Board similarly finds that no rating higher than 10 percent is warranted. 

No VA or private examination specifically considered the Veteran's left great toe monoarticular arthritis during the period from June 20, 2011 to February 23, 2016. The only pertinent VA examination prior to February 2016, was conducted in December 2005. That examination contained a report that the left foot disorder was characterized by "only the self-reported symptoms of pain at the interphalangeal portion." 

Thus, for the period from June 20, 2011 to February 23, 2016 the evidence preponderates against finding that the severity of the left toe disability more nearly approximated "moderately severe" during that period. There is no medical evidence during that period which suggests that the condition was moderately severe. Moreover, the only evidence specific to the severity of the left toe monoarticular arthritis during such period was the Veteran's general reports of pain associated with arthritis. 

As discussed previously, the February 2016 VA examination revealed a "mild" left toe disability. Thus, even to the extent that the February 2016 VA examination relates to the period prior to February 24, 2016, the results of that examination preponderate against a rating higher than 10 percent. In this regard, although the Veteran reported chronic, persistent left great toe stiffness causing him to wobble when walking, associated with difficulty walking ten minutes or longer, and the occasional use of a cane, the examiner nonetheless opined that the condition was mild. 

While the Board acknowledges the Veteran's competence to testify to symptoms as he has experienced them, the question of the degree to which reported symptoms are attributable to right great toe monoarticular arthritis is complex in nature. See Jandreau, 492 F. 3d, at 1376. As such, the Board attributes the greatest probative weight to the opinion of the February 2016 VA examiner that the Veteran's left great toe monoarticular arthritis severity was mild. 

Based on the foregoing, the preponderance of the evidence is against the claim for a rating higher than 10 percent during the period from June 20, 2011 to February 23, 2016, and for a rating higher than 20 percent since February 24, 2016. The claims are denied.

Gynecomastia

The Veteran asserts that a compensable rating is warranted for gynecomastia. The Veteran was granted service connection for gynecomastia, and assigned a noncompensable rating effective July 31, 2000. He submitted a claim for an increased rating on June 24, 2011. That claim was denied by the RO and the Veteran appealed. 

The Veteran's postoperative residuals of gynecomastia are currently rated under Diagnostic Code 7819, which contemplates benign skin neoplasms. This code states that such conditions are to be rated as disfigurement of the head, face, or neck, under Diagnostic Code 7800; scars, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 7819.

The Veteran was provided a VA examination with regard to the severity of the postoperative residuals of gynecomastia. There, the examiner noted the Veteran had undergone breast mammoplasty in 2001 with no recurrence. There were no residual conditions related to gynecomastia, no residual symptoms, and the examiner noted that the condition had no impact on the Veteran's ability to work.

There is neither contrary medical evidence of record nor has the Veteran provided any specific lay testimony as to any specific functional impairments caused by gynecomastia. 

The Veteran's scars associated with gynecomastia surgery are rated separately and are discussed below. Thus, the condition is rated based on impairment of function.

However, the evidence discussed above preponderates against finding any compensable impairment of function as a result of gynecomastia during the appellate term. As such, the claim for a compensable rating is denied. 

Periareolar scars

The Veteran was granted service connection for bilateral periareolar scars, associated with surgery for gynecomastia in November 2016, and was assigned a noncompensable rating effective June 20, 2011. The Veteran appealed from that initial rating.

In order to warrant a compensable rating a scar due to gynecomastia the scare must be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (Diagnostic Code 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802); be unstable or painful (Diagnostic Code 7804); or have some other disabling effect (Diagnostic Code 7805). 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The February 2016 VA endocrine examination reported bilateral periareolar scars which were 2.5 centimeters in width and .2 centimeters in length. The scars were neither painful, unstable, nor were they greater than 39 square centimeters. 

There is no medical evidence of record which contradicts the findings of the February 2016 VA examination. The Veteran has not asserted that the bilateral periareolar scars are painful or unstable. The examiner did not specify whether the scars were deep and nonlinear, or superficial and nonlinear. However, even if the scars were deep and nonlinear, they would only comprise a total surface area of 5 square centimeters. 

There is no evidence to support any functional impairment resulting from the bilateral periareolar scars. 

Based on the foregoing, the evidence of record preponderates against finding that the Veteran's bilateral periareolar scars are unstable, painful, or comprise an area of 39 square centimeters or greater. Thus, the claim for a compensable rating is denied.


ORDER

New and material evidence having not been received, the claim for service connection for a cervical spine disorder is not reopened.

New and material evidence having not been received, the claim for service connection for a lumbar spine disorder is not reopened.

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened.

New and material evidence having been received, the claim for service connection for a bilateral lower extremity disorder is reopened.

The claim of entitlement to an effective date prior to April 12, 2000 for the grant of service connection for a left great toe monoarticular arthritis is dismissed.

Entitlement to an initial compensable rating for bilateral periareolar scars is denied.

Entitlement to a rating in excess of 30 percent for sarcoidosis is denied.

Entitlement to a rating in excess of 10 percent for left great toe monoarticular arthritis from June 20, 2011 to February 23, 2016 is denied. 

Entitlement to a rating in excess of 20 percent for left great toe monoarticular arthritis since February 24, 2016 is denied. 

Entitlement to a compensable rating for gynecomastia is denied.


REMAND

Bilateral lower extremities and erectile dysfunction

The claims of entitlement to service connection for a bilateral lower extremity disorder and erectile dysfunction were adjudicated by the AOJ as claims to reopen. While the AOJ declined to reopen those claims because new and materia evidence has been submitted these matters generally be returned to the AOJ for consideration of the merits. Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

On remand the Veteran should be provided VA examinations to consider the nature and etiology of the claimed disabilities. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Right shoulder

The Board finds that a VA addendum opinion is required to adequately address the etiology of the Veteran's right shoulder disorder. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In a March 2016 report, a VA examiner opined that the Veteran's right shoulder strain was less likely than not related to service connected sarcoidosis. However, a June 1987 letter from Dr. R.S. raised the theory that "sarcoid or steroid therapy" could be responsible for the Veteran's claimed musculoskeletal disabilities. As the March 2016 VA examination report does not address this theory, which is reasonably raised by the record, remand is warranted to obtain an adequate VA addendum opinion to address the potential contribution of sarcoidosis treatment to the development of a right shoulder disorder.

Liver damage

Remand is also warranted to address the nature and severity of the Veteran's liver damage. Where the medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, make efforts to obtain it and seek an additional medical opinion which considers the relevant information. Daves v. Nicholson, 21 Vet.App. 4, 5 (2007). The Veteran was provided a VA examination to consider the nature and severity of his service-connected liver damage in February 2016. The examiner stated the Veteran had not had a liver biopsy or imaging study.  Consequently, the examiner opined that the extent of his liver involvement was not known. 

A liver biopsy is an invasive procedure with certain medical risks.  The Board will, however, remand for appropriate imaging study.  As always, any decision to undergo any medical test, to include a liver biopsy, requires securing the appellant's informed consent.

Therefore, the Board finds that on remand, appropriate imaging studies should be conducted, and an addendum opinion should be obtained to consider the results of any additional evidence obtained thereby. 

Hypopituitarism

The February 2016 VA examination regarding hypopituitarism is also inadequate for adjudication purposes. Hypopituitarism is currently rated by analogy to hypothyroidism under Diagnostic Code 7903. 38 C.F.R. § 4.119 (2017). However, the February 2016 examiner apparently substituted a disability benefits questionnaire addressing endocrine disease. Regardless, the examiner failed to explicitly address whether any symptoms or functional impairment were attributable to the Veteran's hypopituitarism. As the February 2016 VA examination failed to address the severity of the Veteran's hypopituitarism, remand is warranted to obtain a new examination.

Individual Unemployability

Given the development outlined above the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and requested to identify and all medical providers both VA and private who have treated the disorders at issue since June 2017.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA compensation examination with an appropriate examiners to address the nature and etiology of any diagnosed bilateral lower extremity disorder and erectile dysfunction. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination report that these files were reviewed in conjunction with the examination.
 
All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding the claimed disabilities.  Following completion of the examination and review of the claims file, the following questions should be addressed by the appropriate examiner:
 
a) What lower extremity disorders have been diagnosed since July 2008?
 
b) For each such diagnosed lower extremity disorder, address whether it is at least as likely as not (is there a 50 percent chance or greater) that the disorder was incurred in or is otherwise related to active-duty service? 

c) If not, for each diagnosed lower extremity disorder, is it at least as likely as not (is there a 50 percent chance or greater) that the disorder was caused or aggravated by sarcoidosis, to include due to any treatment therefor, to include steroid therapy?

d) Is it at least as likely as not (is there a 50 percent chance or greater) that erectile dysfunction was incurred in or otherwise related to the Veteran's active-duty service?

e) Is it at least as likely as not (is there a 50 percent chance or greater) that erectile dysfunction was caused or aggravated by sarcoidosis, to include due to any treatment therefor?

f) Is it at least as likely as not (is there a 50 percent chance or greater) that erectile dysfunction was caused or aggravated by hypopituitarism, to include due to any treatment therefor?
 
In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability
  
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Provide the examiner who conducted the February 2016 VA liver examination access to the appellant's VBMS and Virtual VA files for review. If that examiner is no longer available, forward the request to an appropriate examiner. The examiner must determine what additional testing, are necessary for the examiner to assess the severity of the Veteran's liver damage. If further studies are in order they must be conducted only after securing the claimant's informed consent.  If the examiner finds that no additional testing to be necessary to evaluate the severity of the Veteran's liver damage, the examiner must provide an explicit rationale for that conclusion. 

After a complete review of the Veteran's VBMS and Virtual VA files, and any examination or additional testing if such is provided, the examiner should complete the appropriate disability benefits questionnaire. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Schedule the Veteran for a VA examination to address the current nature and severity of his hypopituitarism. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.
 
All indicated tests and studies should be conducted and clinical findings must be reported in detail. The nature and extent of any hypopituitarism must be described in terms of whether it is manifested by fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, mental disturbance (slowing of thought, depression) bradycardia (less than 60 beats per minute) or sleepiness. The examiner must also state whether hypopituitarism requires continuous medication.

The examiner must specifically identify any additional symptoms attributable to hypopituitarism. The examiner must provide an assessment of the overall functional impact of hypopituitarism on the Veteran's ability to complete the activities of daily life, to include employment.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. The RO must document their consideration of the appellant's entitlement to higher ratings, to include a rating based on individual unemployability, on an extraschedular basis. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


